Citation Nr: 0321701	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  96-47 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to October 21, 1991, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from November 1983 to 
November 1984.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) in May 2002 on appeal from a September 1996 rating 
decision by the Wichita, Kansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The May 2002 Board 
decision determined that the criteria for an effective date 
of October 21, 1991, for the grant of the total disability 
rating based on individual unemployability had been met.  The 
veteran appealed the Board's May 2002 decision to the United 
States Court of Appeals for Veterans Claims (Court), which, 
pursuant to a Joint Motion for Remand and Stay of Proceedings 
(Joint Motion), issued an Order dated in December 2002, which 
vacated that part of the Board's May 2002 decision that 
denied an effective date earlier than October 21, 1991, for 
the grant of the total disability rating based on individual 
unemployability.


REMAND

The Joint Motion by the parties before the Court noted that 
the appellant had not been notified by VA in specific terms 
as to the evidence which would be needed to substantiate his 
claim and whether VA or the appellant is expected to attempt 
to obtain and submit such evidence.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board must remand the case in order 
to satisfy VA's duty to notify the appellant.

Therefore, in order to ensure due process, the case is 
REMANDED for the following actions:

1.  The appellant should be notified, 
pursuant to the VCAA, of any information, 
and any evidence not previously provided 
to VA, which is necessary to substantiate 
his claim on appeal and whether VA or the 
appellant is expected to obtain any such 
evidence.

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
claim at this time.  The appellant is free to submit any 
additional argument and/or evidence he desires to have 
considered in connection with this appeal.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




